Citation Nr: 1103702	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-05 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent 
for residuals of a lumbar spine injury with degenerative joint 
and disc disease.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1947 to June 1950, 
from June 1950 to September 1953, and from December 1953 to 
October 1967.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO).

The Board remanded the case for further development in August 
2009 and in August 2010.  In a November 2010 rating decision, the 
RO granted service connection for urinary incontinence and rectal 
fecal incontinence as secondary to the Veteran's residuals of a 
lumbar spine injury with degenerative joint and disc disease.  
The RO assigned separate 40 percent and 30 percent ratings for 
urinary incontinence and rectal fecal incontinence, both 
effective April 14, 2008.  Because these issues are separately 
service connected and the Veteran has not appealed the assigned 
ratings, these issues are not before the Board.  All development 
has been completed and the case is once again before the Board 
for review.


FINDINGS OF FACT

1.  Prior to November 2, 2009, residuals of a lumbar spine injury 
with degenerative joint and disc disease result in daily back 
pain; 70 degrees forward flexion with pain at 70 degrees, 5 
degrees posterior flexion, and 10 degrees lateral flexion 
bilaterally; and scoliosis.  The Veteran's service-connected 
lumbar spine disability did not result in forward flexion of the 
thoracolumbar spine at 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine, and did not result in any 
incapacitating episodes requiring bed rest prescribed by a 
physician.

2.  From November 2, 2009, the Veteran was not able to bend more 
than a few degrees in any direction without falling over; he had 
visible scoliosis with a fixed deformity of the scoliosis, spasm, 
and weakness in the spine.  The Veteran's service-connected 
lumbar spine disability did not result in unfavorable ankylosis 
of the entire thoracolumbar spine.   




CONCLUSIONS OF LAW

1.  Prior to November 2, 2009, the criteria for an evaluation in 
excess of 20 percent evaluation for residuals of a lumbar spine 
injury with degenerative joint and disc disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a Diagnostic Codes 5003, 5242, 5243 
(2010).

2.  From November 2, 2009, the criteria for a 60 percent 
evaluation for residuals of a lumbar spine injury with 
degenerative joint and disc disease have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 
3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

In a January 2007 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  The January 2007 letter also provided 
the Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA and private treatment 
records, and VA examinations have been associated with the claims 
file.  The Board notes specifically that the Veteran was afforded 
VA examinations in October 2006 and November 2009.  38 C.F.R. § 
3.159(c)(4) (2010).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As set forth in greater detail below, the 
Board finds that the VA examinations obtained in this case, when 
considered together, are adequate as they are predicated on a 
review of the claims folder and medical records contained 
therein; contain a description of the history of the disability 
at issue; document and consider the Veteran's complaints and 
symptoms; fully address the relevant rating criteria; and contain 
a discussion of the effects of the Veteran's service-connected 
disability as it pertains to his occupational and daily 
activities.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).  VA has provided the Veteran with every opportunity 
to submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran has not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.  The Board finds that a staged rating is 
warranted in the present case. 

In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to 
pain, supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 
(2010).  Pain on movement, swelling, deformity, or atrophy of 
disuse are relevant factors in regard to joint disability. 38 
C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, 
due to a healed injury, are entitled to at least the minimal 
compensable rating for the joint. 38 C.F.R. § 4.59 (2010).

Pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when evaluating a veteran's service-
connected disability.  38 C.F.R. § 4.14 (2010).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several evaluations under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).

The schedular criteria for the rating of spine disabilities 
evaluates degenerative arthritis of the spine based on limitation 
of motion under the General Rating Formula for Disease and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5242 (2010); See also Diagnostic Code 5003 (2010).  Under the 
General Formula, a 10 percent evaluation is warranted where 
disability results in forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, a 
combined range of motion of the thoracolumbar spine greater than 
120 degrees, but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of height.  Id.  A 20 percent evaluation is 
warranted where disability results in forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour.  Id.  A higher 40 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine at 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  Id.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, 
in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees; extension is zero to 30 degrees; left and right lateral 
flexion are zero to 30 degrees; and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of the 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision, restricted opening of the mouth and chewing, breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia, atlantoaxial or cervical subluxation or dislocation; 
or neurological symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis).

Under the applicable criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the spine 
(outlined above) or under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  Under Diagnostic Code 5243 
(Intervertebral Disc Syndrome), a higher 40 percent evaluation is 
assigned with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months; 
and a 60 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  Id. at Note (2).

Under Diagnostic Code 5003, degenerative arthritis is rated based 
on limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2010).  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Id.  In the absence 
of limitation of motion, a 10 percent evaluation is assigned with 
x-ray evidence of involvement of two or more major joints; a 20 
percent rating is assigned with x- ray evidence of involvement of 
two or more major joints with occasional incapacitating 
exacerbations.  Id. 

An October 2006 VA examination included a review of the claims 
file.  The Veteran reported that he had sustained a lumbar strain 
in service.  Recurrent symptoms led to a work-up in 1967 which 
revealed degenerative disc disease in lumbar spine at L5-L1.  He 
had no surgery for the condition.  The Veteran reported having 
intermittent lower-lumbar back pain on a daily basis which came 
with prolonged sitting.  He denied having any symptoms of 
radiculopathy.  He denied any neurological residual deficits from 
his back condition. The Veteran had a remote cerebrovascular 
accident in the past, which left him hemiplegic in the left arm 
and leg with persistent paresthesias to the left foot; the VA 
examiner stated that this was not related to his back condition.  
The Veteran retired five years prior following his stroke.  He 
presented in a wheelchair due to his stroke residuals.  He denied 
additional weakness or restricted range of motion during flare-
ups of his back disability.  He could not lift more than 15 
pounds, sit for more than 45 minutes, or stand for more than 5 
minutes.  The Veteran had not been incapacitated in the last 12 
months due to his back condition. 

A physical examination shows that the Veteran had normal 
alignment in the lumbar spine without spasm or tenderness.  He 
had 70 degrees forward flexion with pain at 70 degrees, 5 degrees 
posterior flexion with pain at 5 degrees, and 10 degrees lateral 
flexion with pain at 10 degrees bilaterally.  There was no 
additional weakness, fatigability, discoordination, or additional 
restricted range of motion or function with repetitive stress 
testing against resistance in the lumbar spine.  A neurological 
examination shows that the Veteran could only stand with help and 
that he was unable to walk due to hemaplasia due to his stroke 
residuals.  The Veteran had weakness in the left upper arm and 
left lower leg attributed to stroke residuals.  A sensory 
examination revealed normal sensation in the upper extremities 
and right lower extremity.  Diminished sensation in the left 
lower extremity was attributed to stroke.  The VA examiner stated 
that neurological deficits of the left upper and lower 
extremities were attributed to the Veteran's stroke residuals and 
were not felt to be related to his lumbar spine condition.  An x-
ray of the lumbar spine revealed scoliosis, convex to the left, 
and significant associated degenerative changes.  

The Veteran was afforded a new VA examination on November 2, 
2009.  The VA examiner noted that the Veteran worked as an 
insurance adjuster until 2002 when he had a left-sided 
cerebrovascular accident which disabled him from gainful 
employment and ambulation.  The Veteran's disability had gotten 
worse over the last three years since his last VA examination 
completed in 2006.  The Veteran's back pain was worse with 
sitting.  He did not have back pain when he was recumbent.  The 
Veteran had been in a wheelchair since 2002.  He had right-sided 
sciatica prior to his stroke, but it disappeared after his 
stroke.  The Veteran had no control of his bladder and had 
intermittent leakage of the bowels.  He had minimal use of his 
left upper extremity and left lower extremity.  The Veteran could 
not ambulate.  He had hypesthesia in the left lower and upper 
extremities.  The VA examiner stated that examination of the back 
was not really meaningful, since, even with two people trying to 
hold him up, he fell over and could not stand still enough for a 
meaningful examination.  The Veteran had left-sided scoliosis.  
He was not able to bend more than a few degrees in any direction 
without falling over.  X-rays revealed a severely degenerative 
spine with a convex left curvature, multilevel degenerative disc 
disease, and scoliosis to the right of about 20 degrees. The VA 
examiner stated that the Veteran's disability was mainly due to 
his left-sided cerebrovascular accident.  His neurologic deficits 
on the left side were from his stroke and not from his low back.  
The Veteran was right-handed.  

The VA examiner further stated that the Veteran did complain of 
pain, weakness, fatigability, and lack of endurance.  He was 
basically bedridden and had to be helped in and out of bed, on 
and off his wheelchair, onto the toilet, and with bathing.  He 
was severely disabled due to the stroke, but had a degenerative 
spine as well.  His active range of motion was not really 
measurable since he could not stand even with the help of two 
individuals.  The Veteran did have visible scoliosis.  He did not 
have painful motion, but he had pain with sitting.  He described 
flare-ups with sitting.  The Veteran had spasm in his spine and 
weakness.  He did have a fixed deformity of scoliosis.  The 
Veteran was noted to be completely incapacitated full time.  

A September 2010 addendum to the November 2009 VA examination 
shows that the claims file was reviewed, and the Veteran was 
interviewed and examined.  The VA examiner was asked to address 
the presence of any bowel and bladder dysfunction due to the 
Veteran's service-connected lumbar spine disability.  The VA 
examiner noted that the Veteran had just been transferred from 
his home to a home care facility.  He was accompanied by his 
caregiver.  The Veteran was noted to have both urinary and fecal 
incontinence.  The Veteran used a full pull-up diaper.  The 
Veteran was found to have both poor urinary sphincter control and 
rectal sphincter control.  The Veteran was in a wheelchair and 
his caregiver stated that he had to be transferred from the 
wheelchair to bed and from his wheelchair to the toilet because 
of his inability to stand due to pain in his back.  The VA 
examiner found that the Veteran's urinary and rectal fecal 
incontinence were associated with his degenerative disease of the 
lumbar spine.  

Prior to November 2, 2009

Prior to November 2, 2009, medical evidence shows that the 
Veteran had daily back pain; 70 degrees forward flexion with pain 
at 70 degrees, 5 degrees posterior flexion with pain at 5 
degrees, and 10 degrees lateral flexion with pain at 10 degrees 
bilaterally.  The Veteran had scoliosis, convex to the left, and 
there were no neurological findings attributed to his service-
connected back disability.  There was no additional pain or 
functional limitation with range of motion testing other than 
what was noted above.

The Veteran was previously assigned a 20 percent rating under 
Diagnostic Code 5293 (intervertebral disc syndrome) in effect 
prior to September 26, 2003.  Current regulations for the 
evaluation of degenerative arthritis of the spine and for 
intervertebral disc syndrome are provided under Diagnostic Codes 
5242 and 5243.  
The Board finds that prior to November 2002, a higher 40 percent 
evaluation is not warranted under Diagnostic Code 5242.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  Prior to November 
2, 2009, the Veteran's back disability is not shown to result in 
forward flexion of the thoracolumbar spine at 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine to 
warrant a higher 40 percent evaluation even with consideration 
for functional loss due to pain.  Id.  The Veteran had 70 degrees 
forward flexion at the time of an October 2006 VA examination, 
with pain noted at 70 degrees.  There was no additional weakness, 
fatigability, discoordination, or additional restricted range of 
motion or function with repetitive stress testing against 
resistance in the lumbar spine.  The Board finds therefore, that 
prior to November 2, 2009, the Veteran's disability picture more 
closely resembles the criteria described for a higher 40 percent 
rating under Diagnostic Codes 5242, even with consideration of 
his functional loss.  See 38 C.F.R. §§ 4.7, 4.40, 4.45 (2010); 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).   

The Board notes that the General Rating Formula for Diseases and 
Injuries of the Spine allows for separate evaluations for chronic 
orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a 
Note (1).  Although the Veteran was noted to be hemiplegic in the 
left arm and leg with persistent paresthesias to the left foot, 
the October 2006 VA examiner found that his neurological deficits 
of the left upper and bilateral lower extremities were attributed 
to the Veteran's stroke residuals and were not related to his 
lumbar spine condition.  The Board notes that subsequent to the 
October 2006 VA examination, the Veteran was found to have 
urinary and rectal fecal incontinence secondary to his lumbar 
spine degenerative disc disease; for which he is separately 
service connected.  These ratings are not currently on appeal.

The Board has considered whether a higher evaluation is warranted 
under Diagnostic Code 5243 which contemplates ratings for 
intervertebral disc syndrome based on incapacitating episodes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  Prior to 
November 2, 2009, the Veteran is not shown to warrant a higher 
evaluation under Diagnostic Code 5243 for intervertebral disc 
syndrome.  The Board has considered whether the Veteran's 
service-connected back disability has resulted in incapacitating 
episodes and the duration of any such episodes as described under 
Diagnostic Code 5243.  During the Veteran's October 2006 VA 
examination, the Veteran denied having any incapacitating 
episodes due to back pain where bed rest was prescribed by a 
physician in the last 12 months.  Because the Veteran is not 
shown to have incapacitating episodes due to his service-
connected lumbar spine disability having a total duration of at 
least four weeks, which required bed rest prescribed by a 
physician and treatment by a physician; the Board finds that 
prior to November 2, 2009, a higher 40 percent evaluation is not 
available under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2010).   

From November 2, 2009

The November 2, 2009 VA examination shows that the Veteran's 
lumbar spine disability had increased in severity.  The November 
2, 2009 VA examination provides the earliest evidence showing a 
measurable increase in the Veteran's disability picture.  From 
November 2, 2009, the medical evidence shows that the Veteran was 
not able to bend more than a few degrees in any direction without 
falling over.  He had visible scoliosis with a fixed deformity of 
scoliosis, spasm and weakness in the spine.  The Veteran did not 
have pain with motion, but had pain with sitting, as well as 
weakness, fatigability, and lack of endurance.  The Veteran was 
not able to ambulate and was completely incapacitated due to his 
nonservice connected stroke.  Neurological findings were also 
attributed to the Veteran's stroke.  

Under Diagnostic Code 5242 a 40 percent evaluation is assigned 
where forward flexion of the thoracolumbar spine is at 30 degrees 
or less; or where there is favorable ankylosis of the entire 
thoracolumbar spine.  The Board finds that from November 2, 2009, 
a higher 40 percent evaluation is assignable under Diagnostic 
Code 5242 where the Veteran was not able to bend in the spine 
more than a few degrees in any direction.  Although the November 
2009 VA examination found that active range of motion was not 
determinable because of the Veteran's inability to stand, with 
consideration of the Veteran's functional loss due to pain, 
weakness, fatigability, and lack of endurance, the Board finds 
that the Veteran's back disability most closely resembles a 40 
percent evaluation for favorable ankylosis of the spine, due to 
his very limited range of motion in the thoracolumbar spine.  See 
38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  

An evaluation in excess of 40 percent is not warranted under 
Diagnostic Code 5242.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2010).  In the present case, the Veteran's back disability 
is not shown to result in unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis of the entire spine 
to warrant a higher 50 percent or 100 percent evaluation, even 
with consideration for functional loss due to pain.  Id.  Note 
(5) to Diagnostic Code 5242 provides that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision, restricted opening of the 
mouth and chewing, breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial 
or cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Even with consideration of the Veteran's functional 
loss, the Veteran's back disability does not approximate 
unfavorable ankylosis as described for a higher 50 or 100 percent 
rating under Diagnostic Codes 5242.  38 C.F.R. §§ 4.40, 4.45 
(2010); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Although 
active range of motion was not measureable during the Veteran's 
November 2009 VA examination, the Veteran's thoracolumbar spine 
was not shown to be in complete fixation in a position other than 
neutral.  In that regard, the Veteran was able to bend a few 
degrees in each direction and he was able to lie in a recumbent 
position without pain.  Furthermore, the Veteran was not shown to 
have one or more of the factors associated with unfavorable 
ankylosis of the spine described in Note (5) above.  In light of 
the foregoing, the Board finds that an evaluation in excess of 40 
percent is not warranted under Diagnostic Code 5242.  

The Board notes that the General Rating Formula for Diseases and 
Injuries of the Spine allows for separate evaluations for chronic 
orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a 
Note (1).  A November 2009 VA examiner found that the Veteran's 
neurologic deficits on the left side were from his stroke and not 
from his low back.  Similarly, the Veteran was not shown to have 
right-sided neurological manifestations due to his back 
disability.  The Veteran is shown to have urinary and rectal 
fecal incontinence secondary to his service-connected lumbar 
spine disability.  The Veteran is currently assigned separate 40 
percent and 30 percent evaluations, respectively, for his urinary 
and rectal fecal incontinence.  As noted in the Introduction 
above, these ratings are not currently on appeal.

From November 2, 2009, the Board has considered whether a higher 
evaluation is warranted under Diagnostic Code 5243 which 
contemplates ratings for intervertebral disc syndrome based on 
incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2010).  From November 2, 2009, the Board finds that a 
higher 60 percent evaluation is warranted under Diagnostic Code 
5243 for intervertebral disc syndrome.  The Veteran was 
previously assigned a 20 percent rating under Diagnostic Code 
5293 (intervertebral disc syndrome) in effect prior to September 
26, 2003.  The Board has considered whether the Veteran's 
service-connected back disability has resulted in incapacitating 
episodes and the duration of any such episodes as described under 
the current regulations for intervertebral disc syndrome 
(Diagnostic Code 5243).  At the time of the November 2009 VA 
examination, the VA examiner stated that the Veteran was 
basically bedridden and had to be helped in and out of bed, on 
and off his wheelchair, bathed, and onto the toilet.  The 
Veteran's disability was at that time noted to be predominantly 
due to his left-sided cerebrovascular accident.  The Board notes, 
however, that the Veteran's back disability also was shown to 
have undergone a notable increase in severity since his last VA 
examination.  The November 2009 VA examiner found that the 
Veteran was completely incapacitated full time.  From November 2, 
2009, the Board is unable to determine the exact frequency of the 
Veteran's incapacitating episodes due to his service-connected 
lumbar spine disability above any general state of incapacitation 
due to his cerebrovascular accident.  Resolving the benefit of 
the doubt in favor of the Veteran, however, and given the severe 
nature of the symptomatology that has been attributed to the 
Veteran's service-connected back disability as shown on most 
recent examination, the Board finds it reasonable to conclude 
that his back disability alone likely resulted in incapacitating 
episodes having a total duration of at last 6 weeks in a 12 month 
period.  Thus, the Board finds that from November 2, 2009, the 
Veteran is entitled to a 60 percent evaluation under Diagnostic 
Code 5243.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
4.3, 4.7 (2010).  

The Board notes that a 60 percent evaluation is the maximum 
rating available under Diagnostic Code 5243; therefore, and 
evaluation in excess of 60 percent is not available under that 
Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2010).   

During the pendency of this appeal, the Veteran also filed for a 
total disability rating based on individual unemployability 
(TDIU).  The Veteran indicated that multiple disabilities 
(service-connected and nonservice-connected) led to his 
unemployability, to include his service-connected back 
disability.  He has also repeatedly stated during the course of 
this appeal that he retired in 2001 or 2002 due to a stroke.  The 
claim for TDIU was denied by the RO in a December 2008 rating 
decision and is not in appellate status.  In addition, the 
medical evidence outlined above, and the Veteran's reported work 
history, does not indicate that the back disability, alone, has 
caused employability.  Although the Board is aware of the Court's 
recent decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
current appeal involves different circumstances, including the 
claimed unemployability is asserted to be due to several 
disabilities, both service-connected and nonservice-connected, 
instead of a singular, service-connected disability and again a 
claim for a TDIU was recently denied by the RO.  Thus, the Board 
finds that it is unnecessary to further consider the claim under 
the law and regulations regarding unemployability at this time.  
See 38 C.F.R. § 4.16 (2010).

Consideration of Lay Evidence 

In reaching the above conclusions, the Board has not overlooked 
the Veteran's lay statements with regard to the severity of his 
claimed disability.  In this regard, the Veteran is competent to 
report on factual matters of which he had firsthand knowledge; 
and as the Board finds that the Veteran's reports have been 
credible, his reports with respect to his symptomatology have 
been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  The Board notes that the Veteran's lay statements in 
regard to the current severity of his back disability were 
provided during the course of his VA examinations.  During a 
September 2010 supplemental examination, the Veteran's caregiver 
also provided statements with respect to the severity of the 
Veteran's disability.  The Board finds that these reports are 
both competent and credible.  These statements have been 
considered by both the VA examiners in their evaluation of the 
Veteran, and by the Board.  The Board notes that with respect to 
the Rating Schedule, where the criteria set forth require medical 
expertise, which the Veteran has not been shown to have, the 
Board has accorded greater probative weight to medical findings 
provided by medical experts during the Veteran's VA examinations.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion that 
the physician reaches. . . . the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator.")

Extraschedular Consideration

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's claimed disability 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disabilities.  The Board notes that 
evidence of record shows that the Veteran is not currently 
employed.  However, the Veteran was shown to be disabled largely 
due to a left-sided cerebrovascular accident.  There is no 
persuasive evidence in the record to indicate that manifestations 
of the Veteran's service-connected lumbar spine disability are 
not adequately contemplated in the assigned schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Although the Veteran's caregiver 
noted during the Veteran's September 2010 evaluation, that the 
Veteran was unable to stand due to pain in his back; prior VA 
examinations show that the Veteran was unable to ambulate due to 
his left-sided cerebrovascular accident.  The Veteran is not 
shown to meet the objective criteria for a higher rating under 
the schedular criteria, above what has been assigned in the 
present decision.  Higher evaluations are contemplated under the 
available Diagnostic Codes; however, as discussed above, the 
Veteran is not shown to meet the criteria for a higher 
evaluation.  His symptoms and the severity of his symptoms are 
contemplated by his current rating and the Veteran is not shown 
to exhibit other related symptoms which would put him outside of 
the governing norms.  The Board therefore has determined that 
referral of this issue for extra-schedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) is not warranted.  What the evidence in 
this case does not show is that manifestations of the Veteran's 
service-connected disability alone have resulted in unusual 
disability or impairment that have rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) for an increased rating is not warranted in this 
case.  


C.  Conclusion

Prior to November 2, 2009, the preponderance of the evidence is 
against finding that the Veteran's residuals of a lumbar spine 
injury with degenerative joint and disc disease warrant a higher 
rating evaluation.  From November 2, 2009, the Board concludes 
that the evidence supports a 60 percent rating for residuals of a 
lumbar spine injury with degenerative joint and disc disease.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt.




ORDER

Prior to November 2, 2009, an increased rating for residuals of a 
lumbar spine injury with degenerative joint and disc disease, in 
excess of 20 percent, is denied.

From November 2, 2009, a 60 percent rating, but no more, is 
granted for residuals of a lumbar spine injury with degenerative 
joint and disc disease subject to the law and regulations 
governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


